U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 333-143970 STEELE RECORDING CORPORATION (Exact name of small business issuer as specified in its charter) Nevada 75-3232682 (State or other jurisdiction of incorporation Or organization) (I.R.S. Employer Identification No.) 3504 South 5175 West, Cedar City, Utah 84720 (Address of Principal Executive Offices) (435) 592-5553 (Issuer’s telephone number) None (Former name, address and fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. [ ]Large accelerated filer [ ]Accelerated filer [ ]Non-accelerated filer [X]Smaller reporting company APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer’s classes of common equity, as of August 18, 2009:12,120,000 shares of common stock. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes [X]No [] Transitional Small Business Disclosure Format (Check One) Yes []No [X] PART I – FINANCIAL INFORMATION Item 1.Financial Statements Item 2.Management’s Discussion and Analysis of Financial Condition Item 4.Control and Procedures PART II – OTHER INFORMATION Item 1.Legal Proceedings Item 2.Changes in Securities Item 3.Defaults Upon Senior Securities Item 4.Submission of Matters to a Vote of Security Holders Item 5.Other Information Item 6.Exhibits and Reports on Form 8-K SIGNATURE PART I – FINANCIAL INFORMATION Item 1.Financial Information BASIS OF PRESENTATION The accompanying reviewed financial statements are presented in accordance with generally accepted accounting principles for interim financial information and the instructions to Form 10-Q and item 310 under subpart A of Regulation S-B.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting only of normal occurring accruals) considered necessary in order to make the financial statements not misleading, have been included.Operating results from inception (February 12, 2007) and six months ended June 30, 2009 are not necessarily indicative of results that may be expected for the year ending December 31, 2009.The financial statements are presented on the accrual basis. 2 FINANCIAL STATEMENTS STEELE RECORDING CORPORATION Table of Contents PAGE CONSOLIDATED BALANCE SHEETS F-1 CONSOLIDATED STATEMENTS OF OPERATIONS F-2 CONSOLIDATED STATEMENTS OF CASH FLOWS F-3 FOOTNOTES TO CONSOLIDATED FINANCIAL STATEMENTS F-4 3 STEELE RECORDING CORPORATION
